Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 25 March 1783
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        
                            
                                Monsieur
                                a porto cabello le 25 mars 1783
                            
                            nous venons dapprandre que les préliminaires et Les ratifications de la paix la plus glorieuse pour la
                                france et ses alliés, ont eté signée a versailles dans les mois de janvier et de fevrier, je ne perds pas un instant
                                pour felicitter votre Exélence sur Lindependence et sur les autres avantages accordés a lamerique,
                                cest principallement a ses talents, a sa perséverance, comme a la Sagesse de toute sa conduite que lon doit rapporter
                                Ses heureux effets de cette grande revolution, honorée, distinguée, et cherie comme elle le doit etre dans Sa patrie
                                qui Luy a de si grands obligations, les Seuls voeux qu’il me Soit permis des former pour votre Exélence, cest quelle
                                puisse jouir avec la meilleure Santé de sa gloire, et de sa consideration personnelle, pendant de longues années, je
                                desire encor quelle veulle bien conserver quelque Souvenir aux francois qui ont eû Lavantage de Servir Sous Ses
                                ordres, et quelle daigne recevoir avec Sa bonté ordinaire Lhomage du tendre et respecteux attachement avec Lequel jay
                                lhonneur dêtre de votre Exélence, Les tres humble et tres obeissant Serviteur
                            
                                Vioménil
                            
                        
                        Translation
                            SirAt Porto Cabello 25th March 1783We have just learnt that the preliminaries and ratifications of the most glorious Peace for France and
                                her allies were signed at Versailles in the months of January and February—I lose not a moment to congratulate Your
                                Excellency on the Independance and other advantages granted to America it is to your Talents & perseverance as
                                well as to the wisdom of your conduct that this happy revolution is owing—honored, distinguished & cherished
                                as you will doubtless be by a Country who owes so many obligations to you—All that is left for me to wish is that your
                                Excellency may enjoy that glory you have obtained in perfect health thro’ a long succession of years—that those French
                                who have had the advantage of having served under your Orders may retain a place in your remembrance & that
                                you will with your usual goodness accept the assurances of the most perfect & respectfull attachment with
                                which I have the honor to be &c.
                            
                                Vioménil
                            
                        
                    